Citation Nr: 0507784	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for left eye defective 
vision, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD


C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the evaluation for the 
disability at issue from 20 percent disabling (which had been 
assigned in a June 1954 rating decision) to 30 percent 
disabling, effective October 22, 2002.  The veteran continues 
to disagree with the assigned evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is prohibited from considering new evidence without 
remanding the case to the agency of original jurisdiction 
(AOJ) for review, unless this right is waived by the 
appellant.  Padgett v. Principi, No. 02-2259 (U.S. Vet. App. 
July 9, 2004).

In a letter dated December 3, 2004, the RO informed the 
veteran that his appeal had been certified to the Board.  The 
letter also gave him 90 days from the date of the letter to 
submit additional evidence to the Board.  The record reflects 
that the Board received new evidence from the veteran on 
February 9, 2005.  However, the Board observes that such 
evidence, which consists of a December 2004 VA Eye Clinic 
report, has not yet been reviewed by the RO.  The Board also 
observes that the record does not contain any evidence that 
the veteran has waived any such RO review.  As such, the 
Board finds that the veteran's claim must be remanded to the 
RO for review of the December 2004 medical record.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran is also to be advised to send any evidence in his 
possession pertinent to his appeal to the VA.  38 C.F.R. 
§ 3.159 (2004).

The record reflects that VCAA notification was sent to the 
veteran in December 2002.  However, the Board, after a review 
of the letter that was sent, concludes that such notification 
was insufficient as it failed to inform the veteran as to 
what evidence was necessary to substantiate his claim, 
including which evidence, if any, he was expected to obtain 
and submit, and which evidence will be obtained by VA.  
Therefore, the Board finds that the claim must also be 
remanded for VCAA compliance.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

1.  The RO should review the December 
2004 VA Eye Clinic medical record and all 
other evidence relevant to the claim on 
appeal.  Any further development of the 
evidence that the RO deems necessary 
should be accomplished.

2.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
specifically with regard to the increased 
rating claim for the disability at issue, 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. 5102, 
5103, and 5103A, 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for increased VA benefits for left 
eye defective vision, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.

	3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	
                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



